Title: To James Madison from Joseph Jones, 22 March 1795
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Fredg. 22d. March 1795
I wrote to you by the last post acknowledging the receiit [sic] of yours of the 2d. & 4th. of this month which I found here on my return from Loudoun. I then mentioned to you my having inclosed to you before I left home in consequence of your letter to me on the subject Monroes survey of 20000 acres of Land on Rock Castle I also sent with it an abstract from Fowlers letter respecting its quality and mentd. that Fowler being indebted to Monroe had undertaken to get out the Patent and contrive it to you in Philadelphia. Since my last I have been applied to for the Terms on wch. I wod. sell the survey but not knowing the issue of the matter in Philadelphia I could only answer that it had been sent there for Sale but if not disposed of I wod. when informed make the necessary communication. This application is from a Mr. Lacey in Loudoun and is I expect a matter of speculation whereby to gain some profit by resale as I understand he lately did gain £250 in a purchase and resale of Land Wats. in a few days. I suspect he will not give the price you said Orr thought could be got. If the Survey can be sold on pretty good terms in Phila. let it be done—if not I wod. then offer it to Lacey and in that case the survey or a copy of it will be wanting. This Tract is in the Wilderness and I am told of mean quality and had I think better be sold during the present rage for back lands and to avoid future Expence which it will not bear. Your letter for me will find me at Richmond after the 30th. of this month where and at Petersburg I shall be untill towards the last of April. When are the Senate to meet to consider the treaty? I shod. suppose they would be called sooner than June. It is in a state of perspiration or when it transpires will it be free from a sweat? Has no part of it yet leaked out.
A bead to be added to that in the Aurora of the 3d. inst.

In Loudoun district—Virginians bent
the Ship of State to free
from dangerous steerage, took in Brent
and turned out Pilot Lee
It was said Lee was so much mortified—he either was or feigned to be unwell and went to his bed sooner than usual—seriously I think the change independent of political principles or sentiments of the Men favourable to the public welfare for of most young Men you will meet with few possess equal abilities or a better heart. The other Gentns. Moral Character was I think good. I may perhaps trouble you to bring me some imperial and Guinea Hyson—of this you shall hear further. Yr. friend & Servt
Jos: Jones
